UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                                  7/6/2021
NINGBO RELYNDA IMPORT & EXPORT, :
CO., LTD,                                                 :
                                                          :
                                        Plaintiff,        :              20-CV-7987 (VSB)
                                                          :
                      -against-                           :                    ORDER
                                                          :
LYNN BRANDS LLC, et al.,                                  :
                                                          :
                                        Defendants. :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On June 30, 2021, the parties appeared before me to show cause why an order should not

be issued 1) permitting Scarinci Hollenbeck, LLC, attorneys of record for the Defendants, to

withdraw as counsel pursuant to Local Rule 1.4 and; 2) staying the matter for 30 days to allow

Defendants to retain new counsel. (Doc. 22.) During the telephonic conference, there were o

objections to defense counsel’s request. Accordingly, it is hereby:

        ORDERED that the Scarinci Hollenbeck LLC’s motion to withdraw as counsel for

Defendants is granted.

        IT IS FURTHER ORDERED that this matter is stayed for 30 days to allow Defendants to

retain new counsel. Defendants are reminded that corporations may not represent themselves pro

se in federal court.

SO ORDERED.

Dated: July 6, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
